DETAILED ACTION
Priority
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on May 9, 2022:
Claims 1-20 are pending;
Applicant’s claim for priority as a continuation of application No. 16/438,963, filed July 21, 2020 (now U.S. Patent No. 10,756,398) has been established in light of Applicant’s remarks;
The drawing and specification objections have been withdrawn in light of Applicant’s remarks;
The 112 rejections have been withdrawn in light of Applicant’s remarks and amendment;
The prior art rejections to Sanada, of record, stand as modified in light of the amendment;
The double patenting rejection is withdrawn in light of the Terminal Disclaimer.
Priority
It is noted that the parent application claims priority to provisional application 62/688,744.  This document has been reviewed.  Priority is granted only to the extent that the claimed subject matter is disclosed in the provisional application.
Upon review of the provisional application (62/688,744), it is noted that the provisional application does not provide any teaching therein of the fin including a plurality of adjacent sections as recited in claim 1.   The figures only teach of fins disposed between cells and the can. The figures do not include any details to the fins therein being a plurality of independent adjacent sections as set forth in the instant claims and instant application.  The specification of the provisional application has been reviewed and it too fails to mention any such fins much less fins as set forth in claim 1 and the claims dependent upon claim 1.  Therefore, the earliest effective date of the invention of claim 1 is to the parent application 16/438,963, filed on June 12, 2019.
Upon review of the provisional application (62/688,744), it is noted that the provisional application does not provide any teaching therein of the compressible material of claim 9.   The figures only teach of fins disposed between cells and the can. The figures do not include a compressible member as set forth in the instant claims and instant application.  The specification of the provisional application has been reviewed and it too fails to mention any compressible member much less one as set forth in claim 9 and the claims dependent upon claim 9.  Therefore, the earliest effective date of the invention of claim 9 is to the parent application 16/438,963, filed on June 12, 2019.
Information Disclosure Statement
The information disclosure statement filed May 9, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received July 21, 2022 are acceptable for examination purposes.
Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,756,398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada et al. (U.S. Patent Application No. 2006/0273758).
As to claim 1, Sanada discloses a system comprising:
a can 2 with an opening;
a plurality of layers that are inserted into the can, wherein:
the plurality of layers includes a battery cell 10 and a thermally conducting layer 1a including a plurality of independent adjacent (not distant or nearby) sections B, where each section B has independent spring force that independently pushes that section of the fin towards an interior surface of the can 2; and 
a lid 3 configured to cover the opening of the can 2 (Figs 1, 2A, 3 and 4).
In addition, the term sections according to the claims are defined to include that each section has a fin and that plural sections are present and identical.  The claim does not preclude sections having other features therein.  As such Sanada is still held to teach of plural identical fin sections as discussed herein.

    PNG
    media_image1.png
    655
    765
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    312
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    860
    media_image3.png
    Greyscale

In addition, the term sections according to the claims are defined to include that each section has a fin and that plural sections are present and identical.  The claim does not preclude sections having other features therein.  As such Sanada is still held to teach of plural identical fin sections as discussed herein.
Each circled region defines a fin:

    PNG
    media_image4.png
    230
    723
    media_image4.png
    Greyscale

The fin arrangement of Sanada does repeat itself, such that each identical section is defined by having two longer portions B surrounding a central shorter portion A.  As the total fin on each side of Sanada is repetitive in design, the fin is thus held to be divided into a plurality of substantially identical independent sections, with one section termination or starting adjacent to the other section and each section has sections B which provides independent spring force that independently pushes that section of the fin towards the interior surface of the can.  Therefore, Sanada still anticipates the system of claim 1, including the fin therein.
Alternatively, claim 1 only requires that a first section starts where an adjacent section ends.  Thus only two sections are required to be adjacent rather than all sections. The claim does not preclude additional sections which are not adjacent in the same manner.  Thus the presence of other sections can be disposed in the fin so long as only a first and second section are adjacent in the manner required by claim 1. Thus In Sanada, the innermost sections B adjacent to one another define a first section which starts adjacent to where a second section ends with each section B along the length of the fin being substantially identical.   
As to claim 4, each section B bends or flexes independently from one another such that each section B are in physical contact with an interior surface of the can 2 (Figs. 1, 2A, 3 and 4).
As to claim 6, the thermally conductive layer 1a includes an array of fins B on both opposing sides of the layer 1a and each set of fins B on each side define a plurality of independent fins B (Figs. 1, 2A, 3 and 4).
As to claim 7, the adjacent sections B are angled toward the battery cell provided above the fin B (Figs. 1, 2A, 3 and 4). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. as applied to claim 1 above, and further in view of Wyatt et al. (U.S. Patent Application No. 2015/0037649).
Sanada does not teach of the lid including a recessed electrical connector free of a clip (claim 11).
Wyatt teaches of a battery module including a shared lid including a clip-free recessed electrical connector (such as connectors 58 in Figs. 5a-5b and para. [0128] and the recessed connector in Fig. 20).
The inclusion of a the recessed electrical connector of Wyatt provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery (para. [0128]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lid of Sanada to include a clip-free recessed electrical connector as taught by Wyatt since it would have provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. as applied to claim 1 above, and further in view of Wyatt et al. (U.S. Patent Application No. 2015/0037649), Seman et al. (U.S. Patent Application No. 2005/0110458) and Bobbin et al. (U.S. Patent Application No. 2008/0169788).
	Sanada does not teach of the lid including an electrical connector or of the electrical connector and electrical connection in the lid including dual wire bonds and potting (claim 3).  
	Seman discloses a battery pack comprising a circuit board 1400 with dual wire bonds (conductive traces 1406) in electrical connection with each cell in the assembly (Fig. 14 as applied to claim 3).  
	Regarding providing an electrical connector that reports voltages in a lid:
Wyatt teaches of a battery module including a shared lid a recessed electrical connector (such as connectors 58 in Figs. 5a-5b and para. [0128] and the recessed connector in Fig. 20).
The inclusion of the recessed electrical connector of Wyatt provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery (para. [0128]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lid of Sanada to include a recessed electrical connector as taught by Wyatt since it would have provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
Regarding the battery further including dual wire bonds and potting, as best that these features can be understood, the invention, when read in light of the disclosure has been interpreted to be an electrical connection (902) in combination with dual wire bonds 908 and potting 910 in association with the electrical connection 902 that passes through the lid of the system.
As discussed above, the concept of modifying the system of Sanada to include an electrical connection passing through the lids was obvious over the teachings of Wyatt since it would have provided a well-known design for providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
The further inclusion of a circuit board along with wiring and potting to assist in transmission of conditions for each cell in an array of cells was also well known in the art at the time the claimed invention was made for at least the following:
	Seman discloses a battery pack comprising a circuit board 1400 with dual wire bonds (conductive traces 1406) in electrical connection with each cell in the assembly (Fig. 14 as applied to claim 12).  The conductive traces include conductive signal traces 1406 which provides wire traces or bonds (including two wire bonds therein) to transmit battery conditions from each cell in the pack to a common controller 10).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to a printed circuit board including plural conductive traces and bonds as taught by Seman since it would have provided a design for effectively relaying signals between individual cells to a battery monitoring device on a common board.
	Regarding the use of potting in a battery pack:
	Bobbin teaches that battery packs including a circuit board with wiring provided on the circuit board is known to further include potting compound for protection of the wiring and circuit board components (para. [0026]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the circuit board and wiring of Sanada and Seman to including potting as taught by Bobbin since it would have protected the wiring and circuit board.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. (U.S. Patent Application No. 2006/0273758) as applied to claim 1 above, in view of Melack et al. (U.S. Patent Application No. 2018/0048036).
Sanada does not teach of the edges of adjacent sections being radiused.
	Melack teaches of a similar battery system wherein the fins of the thermal layers can be rounded (Fig. 17) which is a different way of described radiused edges.  The rounded edges permits easier insertion of the array into the can and is less likely to damage a cell because there are no sharp corners (para. [0081]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to round the edges of the fins of the thermal layers as taught by Melack since it would have permitted easier insertion of the array into the can and would have prevented cell damage because there were no sharp corners.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. (U.S. Patent Application No. 2006/0273758) as applied to claim 1 above, in view of Rouillard et al. (U.S. Patent No. 6,087,036).
Sanada teaches that the can is formed of aluminum (para. [0046]).
Sanada does teach that at least a portion of the interior surface of the aluminum can is anodized.
It was well known in the art at the time the claimed invention was made to anodize the interior surface of a conductive battery housing to electrically isolate the housing from the internal components while still maintaining excellent heat transfer (see Rouillard, col. 8, Il. 17-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the aluminum can of Sanada to include an anodized coating on the interior sides of the aluminum can as taught by Rouillard since it would have provided electrical insulation between the internal components of the housing while still providing excellent heat transfer.
Claims 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) in view of Tsukuda et al. (U.S. Patent Application No. 2013/0034773), Takamatsu et al. (U.S. Patent Application No. 2008/0057392).
As to claim 9, Melack discloses a system comprising:
a can 200, 300, 402, etc. with an opening;
a plurality of layers that are inserted into the can, wherein:
the plurality of layers includes a battery cell (706 in Fig. 7) and a thermally conducting layer with a fin (704 in Fig. 7); and
a compressible material 706 is placed between the fin 704 and the battery cell 706, wherein the compressible material 706 provides a spring force that pushes the fin 704 towards an interior surface of the can; and
a lid 400 that is configured to cover the opening of the can (Figs. 2-4 and 7; paras. [0010]; [0050]).  The can includes a lip and as the can is rectangular, the lip has a shorter side and a longer side and flange portions extending on all sides.

    PNG
    media_image5.png
    789
    708
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    853
    728
    media_image6.png
    Greyscale

As to claim 10, the plurality of layers includes layer 702 of thermal insulation (Fig. 7).
As to claim 11, the battery cells are pouch cells and the can applies a pressure within a range of 3-5 PSI to the plurality of layers (paras. [0032]; [[36]).
As to claim 12, the lid 400 includes a recessed electrical connector (Figs. 4, 14 and 16; para. [0074]).
As to claim 19, adhesive is disposed between the compressible material and the cell (para. [0049]).
As to claim 20, the compressible material helps conduct heat from the battery cell through to the thermal conductive fin (Figs. 6-7, paras. [0049]-[0050]).
Melack does not teach of the flange configured to wrap around the lid when the lid covers the opening of the can.
Folding or crimping edges of battery housings together has been a notoriously well-known technique in the art for securing a battery case body to a corresponding lid.
Tsukuda disclosed a battery casing wherein the lower housing casing component 11 includes short and long sides with flanges (Fig. 6) and where the flanges are configured to wrap around the lid when the lid covers the casing (Figs. 1 and 5).
Takamatsu similarly teaches such in Fig. 3. 

    PNG
    media_image7.png
    699
    700
    media_image7.png
    Greyscale

Thus the concept of folding a lower battery casing with flanges around the edge of an upper lid was a known design in the art for providing a sufficient and simple manner for attaching and sealing the lid to the lower battery casing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configured the flange of the can of Melack to wrap around the edge of the lid as taught by Tsukuda or Takamatsu since it would have provided a sufficient and simple manner for attaching and sealing the lid to the lower battery casing.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) in view of Tsukuda et al. (U.S. Patent Application No. 2013/0034773) or Takamatsu et al. (U.S. Patent Application No. 2008/0057392), as applied to claim 9 above.
With respect to the embodiment of Fig. 7, Melack does not teach of the thermally conducting layer having fins on opposite first and second sides with the compressible material placed between each fin at corresponding sides of the battery (claim 13) or of the battery cell cradled by the thermally conducting layer with the fin and the another fin (claim 14).
Melack teaches of an array of configurations including thermally conducting layers having fins on both sides of a given fin (see Figs 15-17).  While certain embodiments employ single-sided fins, one of ordinary skill in the art would have reasonably appreciated using double-sided fins in alternative to single-sided fins without undue experimentation.   Providing double-sided fins to each thermal plate would have provided the equivalent thermal transfer and compression on both sides of each battery cell in the stack (applied to claim 13).  This configuration further provides a “cradle” of a battery cell by the thermally conductive layer and the opposing fins (Figs. 15-17 applied to claim 14).
As the embodiment of Fig. 7 includes a compression element between each fin and the side of a respective battery, upon using a double-sided fin thermal plate design as shown in Figs. 15-17 to the embodiment of Fig. 7, the presence of compression elements would have been disposed between each fin and each side of a corresponding battery.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the thermal conducting layers of Fig. 7 of Melack to be double-sided fin design as shown by Melack in Figs. 15-17 since it would have provided a fin configuration to both sides of each cell thereby providing uniform thermal transfer and compression to opposite sides of a battery cell in the stack.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) in view of Tsukuda et al. (U.S. Patent Application No. 2013/0034773) or Takamatsu et al. (U.S. Patent Application No. 2008/0057392) as applied to claim 9 above, in view of either Graban et al. (U.S. Patent Application No. 2010/0285346) or Balk et al. (U.S. Patent Application No. 2012/0247107).
As to the compressible material, Melack teaches that the compressible material is an aero-gel or foam (para. [0049]).
Melack does not specify the composition of the compressible material, specifically as a silicone foam.
Silicone materials were well-known in the art as suitable compressible materials in battery systems (Graban, para [0030]; Balk, para. [0025]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the compressible foam of Melack to be any number of conventional compressible foams including silicone as taught by either Graban or Balk as silicone foam was known as a suitable material for compressible elements in battery systems and the selection of silicone would have provided a material having suitable compressibility.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) in view of Tsukuda et al. (U.S. Patent Application No. 2013/0034773) or Takamatsu et al. (U.S. Patent Application No. 2008/0057392) as applied to claim 9 above, in view of Rouillard et al. (U.S. Patent No. 6,087,036).
Melack teaches that the can is formed of aluminum (paras. [0040]; [0049])
Melack does teach that at least a portion of the interior surface of the aluminum can is anodized.
It was well known in the art at the time the claimed invention was made to anodize the interior surface of a conductive battery housing to electrically isolate the housing from the internal components while still maintaining excellent heat transfer (see Rouillard, col. 8, Il. 17-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the aluminum can of Melack to include an anodized coating on the interior sides of the aluminum can as taught by Rouillard since it would have provided electrical insulation between the internal components of the housing while still providing excellent heat transfer.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
As to claim 1 and Sanada, Applicant alleges that Sanada does not teach of the that the fin is divided into a plurality of independent adjacent sections such that a first section starts where a second adjacent section ends, each section having the independent spring force and wherein each section is substantially identical to remaining sections.
The Examiner respectfully disagrees.
As discussed above:
In addition, the term sections according to the claims are defined to include that each section has a fin and that plural sections are present and identical.  The claim does not preclude sections having other features therein.  As such Sanada is still held to teach of plural identical fin sections as discussed herein.
Each circled region defines a fin:

    PNG
    media_image4.png
    230
    723
    media_image4.png
    Greyscale

The fin arrangement of Sanada does repeat itself, such that each identical section is defined by having two longer portions B surrounding a central shorter portion A.  As the total fin on each side of Sanada is repetitive in design, the fin is thus held to be divided into a plurality of substantially identical independent sections, with one section termination or starting adjacent to the other section and each section has sections B which provides independent spring force that independently pushes that section of the fin towards the interior surface of the can.  Therefore, Sanada still anticipates the system of claim 1, including the fin therein.
Applicant’s interpretation of Sanada is unduly narrow with respect to the claims which are broader.  Notably, the argument that the contact parts of B of Sanada have gaps therebetween with other parts inserted between two contact parts B and that the contact parts B are not the same shape and size is not linearly applicable to the claims.
The claims recite that the fin is divided into a plurality of adjacent sections (not parts nor limited to a structure which precludes other gaps or elements being present along the span of the fin), each section starting where an adjacent section ends, each section has independent spring force and each section is substantially identical to remaining sections.  
As shown above, Sanada does tech of a fin with an array of features, wherein there appears to be a repetitive pattern spanning the length of the array thereby defining substantially identical sections (zones, areas, regions, etc.) and within each section the longer parts B provide the spring force therein.
Alternatively, claim 1 only requires that a first section starts where an adjacent section ends.  Thus only two sections are required to be adjacent rather than all sections. The claim does not preclude additional sections which are not adjacent in the same manner.  Thus the presence of other sections can be disposed in the fin so long as only a first and second section are adjacent in the manner required by claim 1. Thus In Sanada, the innermost sections B adjacent to one another define a first section which starts adjacent to where a second section ends with each section B along the length of the fin being substantially identical.   
As such, Applicant’s argument is not persuasive.  Sanada is still held to anticipate claim 1 for at least those reasons discussed above, thus the rejections to Sanada stand.
As to claim 9 and Melack, Applicant alleges that Melack does not teach of configuring the lid and flange of the can such that the flange wraps around the lid when the lid covers the opening of the can.
While Melack itself does not teach of such a configuration, the concept of folding, wrapping or crimping housing components such as a can and corresponding lid to effectively attach and close a battery housing is not a novel contribution to the art and readily within the skill of the ordinary worker in the art as a simple and effective design for attaching a battery lid to a corresponding case and sealing/enclosing the two components together.
Folding or crimping edges of battery housings together has been a notoriously well-known technique in the art for securing a battery case body to a corresponding lid.
Tsukuda disclosed a battery casing wherein the lower housing casing component 11 includes short and long sides with flanges (Fig. 6) and where the flanges are configured to wrap around the lid when the lid covers the casing (Figs. 1 and 5).  Takamatsu similarly teaches such in Fig. 3. Thus the concept of folding a lower battery casing with flanges around the edge of an upper lid was a known design in the art for providing a sufficient and simple manner for attaching and sealing the lid to the lower battery casing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configured the flange of the can of Melack to wrap around the edge of the lid as taught by Tsukuda or Takamatsu since it would have provided a sufficient and simple manner for attaching and sealing the lid to the lower battery casing.
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 17 (and claim 18, dependent upon claim 17), none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 7 wherein the compressible material includes a plurality of compressible segments extending between the fin and the battery cell.
Melack discloses a single compressible material and there simply is no sufficient teaching or motivation to provide for the compressible material of Melack to be a plurality of compressible segments extending between the fin and the battery cell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0249234 discloses a battery can and lid configuration wherein the can edge is folded over the lid to seal the can and lid together.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725